DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Regarding claim 15-20, Applicant should recite “A processor-readable storage media” which is defined in [0039] of the specification as excluding signals per se. Claim 15 recites “a processor-readable storage medium” but Applicant specifically defines “processor-readable storage media” in the specification and Examiner’s recommendation above is merely to keep the claim language consistent with the specification language and avoid a possible rejection under 35 USC 101. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-4, 7-8, 15-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staubly et al. (“Staubly”) (US 20200084264 A1) in view of Suess et al. (“Suess”) (US 20130057759 A1).

Regarding claim 1, Staubly teaches:
An apparatus, comprising: a device including at least one memory adapted to store run-time data for the device, and at least one processor that is adapted to execute processor-executable code that, in response to execution, enables the device [receive device 150 in Figure 2, including a server see Figure 1] to perform actions, including: 
receiving a first plurality of payloads via a communication channel having one-way connectivity [See figure 2, 140, one way link, over which files/data is received from send-side server 130 ¶0026], wherein the communication channel is network-based [Figure 2 shows 140 is network based ¶0026]; 
determining whether a unit manifest corresponding to a transaction associated with at least one payload of the first plurality of payloads has been received via the communication channel transmitted independently of the first plurality of payloads [¶0031-33, send side sends each new manifest file with file information of multiple files or payloads including at least one payload and second payloads i.e. may “forward each validated manifest file to send application 134 (via a connection not shown in FIG. 2) for transmission across the one-way link 140”, ¶0039 receive side reads manifest file thus determined manifest file received]; 
responsive to determining that the unit manifest has been received, wherein the unit manifest includes information associated with a second plurality of payloads [manifest file associated with multiple files considered to include a second plurality of payloads ¶0039], including, for each payload of the second plurality of payloads, information associated with the payload including a hash of the payload, determining whether the information associated with the second plurality of payloads matches the corresponding payloads [¶0039 calculate hash of each new file and compare to information in manifest file, each manifest can be for multiple received files ¶0029]; responsive to determining that the information associated with second plurality of payloads matches the corresponding payloads, processing the corresponding payloads [¶0039 process payloads when match, manifest being for multiple files ¶0029-31]; determining whether an aggregate manifest associated with a predefined time period has been received [¶0031 teaches that new manifest files may be downloaded by send-side and forwarded over one-way link to receive side, pertaining to file to be forwarded, detected at receive side ¶0039, considered to each be aggregate manifest, wherein predefined time period being time of publication of manifest and time for file transfer ¶0045 as the claim does not further define an aggregate manifest thus it may be an updated or new manifest]; and responsive to determining that the aggregate manifest has been received, determining whether aggregate manifest information from the aggregate manifest matches payloads from the predefined time period [¶0039, validate manifest from predefined period].
Staubly teaches sending files but does not teach a container structure with timestamps however Suess teaches transferring payloads wherein each payload of the first plurality of payloads is received in a container structure that includes a time stamp that is associated with the payload [¶0020-25, The encoding may be a multimedia container format that may compress the video and audio signals for transport across long distances, and “the container formats may include timestamps for synchronizing and ordering packets of data transmitted in the format”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a timestamp in a container format in which the files are transferred. Staubly teaches transferring multiple files over the one way connection and it would have been obvious to modify this transfer incorporating a container structure for the files with associated timestamps as in Suess who teaches this allows for ordering packets ¶0025.

Regarding claim 2, Staubly-Suess teaches:
The apparatus of claim 1.
Staubly teaches receiving files but does not teach determining ordering however Suess teaches the actions further including: determining, based on the time stamps associated with the first plurality of payloads, whether an out-of-order processing has occurred [Suess, ¶0025, ¶0027, timestamps and synchronization information allow to determine a correct order to place the payloads, meaning at least an out-of-order processing occurred when placing in order processing happens].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a timestamp in a container format in which the files are transferred and placing the payloads in order. Staubly teaches transferring multiple files over the one way connection and it would have been obvious to modify this transfer incorporating a container structure for the files with associated timestamps for placing in order as in Suess who teaches this allows for ordering packets ¶0025 and ¶0027 for proper presentation of payloads.

Regarding claim 3, Staubly-Suess teaches:
The apparatus of claim 1, wherein the aggregate manifest information includes, for each payload sent via the communication channel during the predefined time period, a relative path segment of the payload [Staubly ¶0031-33 teaches a manifest file being a new manifest i.e. aggregate, and forwarding the manifest file to receive side, see also ¶0042, wherein ¶0031 manifest file contains 430, 440, 450, including path for locating file thus including a relative path segment].

Regarding claim 4, Staubly-Suess teaches:
The apparatus of claim 1, wherein the unit manifest further includes, for each payload in the second plurality of payloads: a relative path segment of the payload  [Staubly ¶0031-33 teaches a manifest file and forwarding the manifest file to receive side, see also ¶0042, wherein ¶0031 manifest file contains 430, 440, 450, including path for locating file thus including a relative path segment] and a file size of the payload [¶0031 manifest file includes “the size of the file (e.g., in bytes)”].

Regarding claim 7, Staubly-Suess teaches:
The apparatus of claim 1, wherein receiving the first plurality of payloads is accomplished by scanning a storage location to which each payload of the first plurality of payloads was independently transmitted via the communication channel [¶0038-39, files copied to DRAM, scan directory with the files and allocates worker threads to copy the files and process these].

Regarding claim 8, Staubly-Suess teaches:
The apparatus of claim 7, wherein the storage location is at least one of a file share or a database [¶0038-39, the storage location DRAM is considered file share as the files are being shared].

Regarding claim 15, Staubly-Suess teaches:
A processor-readable storage medium, having stored thereon processor-executable code that, upon execution by at least one processor, enables actions [¶0026 teaches receive side computer being a server, 150 in Figure 2], comprising:
obtaining a first plurality of artifacts via a communication channel having one-way connectivity [See figure 2, 140, one way link, over which files/data is received from send-side server 130 ¶0026], and wherein the communication channel is network-based [Figure 2 shows 140 is network based ¶0026 multiple network domains 144, 146];
ascertaining whether a unit manifest corresponding to a transaction associated with at least one artifact of the first plurality of artifacts has been received via the communication channel transmitted independently of the first plurality of artifacts [¶0031-33, send side sends manifest file with file information i.e. may “forward each validated manifest file to send application 134 (via a connection not shown in FIG. 2) for transmission across the one-way link 140”, ¶0039 receive side reads manifest file thus determined manifest file received]; 
in response to ascertaining that the unit manifest has been received, wherein the unit manifest includes information associated with a second plurality of artifacts [manifest file associated with files considered to include a second plurality of payloads ¶0039, see ¶0031 indicating multiple files for indicated by manifest], including, for each artifact of the second plurality of artifacts, information associated with the artifact including a hash of the artifact, ascertaining whether the information associated with the second plurality of artifacts matches the corresponding artifacts [¶0039 calculate hash of each new file and compare to information in manifest file, each manifest can be for multiple received files ¶0029]; 
responsive to ascertaining that the information associated with second plurality of artifacts matches the corresponding artifacts, processing the corresponding artifacts [¶0039 process payloads when match, manifest for multiple files ¶0029-31]; ascertaining whether an aggregate manifest associated with a predefined time period has been received [¶0031 teaches that new manifest files may be downloaded by send-side and forwarded over one-way link to receive side, pertaining to file to be forwarded, detected at receive side ¶0039, considered to each be aggregate manifest, wherein predefined time period being time of publication of manifest and time for file transfer ¶0045 as the claim does not further define an aggregate manifest thus it may be an updated or new manifest]; and in response to ascertaining that the aggregate manifest has been received, ascertaining whether aggregate manifest information from the aggregate manifest matches artifacts from the predefined time period [¶0039, validate manifest from predefined period by comparing hashes, considered to be performed for each new received manifest and corresponding files].
Staubly teaches sending files but does not teach a container structure with timestamps however Suess teaches wherein each artifact of the first plurality of artifacts is received in a format that includes a time stamp that is associated with the artifact [¶0020-25, The encoding may be a multimedia container format that may compress the video and audio signals for transport across long distances, and “the container formats may include timestamps for synchronizing and ordering packets of data transmitted in the format”].
Staubly teaches receiving payloads but does not teach detecting out-of-order processing however Suess teaches ascertaining, based on the time stamps associated with the first plurality of artifacts, whether an out-of-order processing has occurred [Suess, ¶0025, ¶0027, timestamps and synchronization information allow to determine a correct order to place the payloads, meaning at least an out-of-order processing occurred when placing in order processing happens].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a timestamp in a container format in which the files are transferred and placing the payloads in order. Staubly teaches transferring multiple files over the one way connection and it would have been obvious to modify this transfer incorporating a container structure for the files with associated timestamps for placing in order as in Suess who teaches this allows for ordering packets ¶0025 and ¶0027 for proper presentation of payloads.
	Regarding claim 16, Staubly-Suess teaches:
The processor-readable storage medium of claim 15, wherein the aggregate manifest information includes, for each artifact sent via the communication channel during the predefined time period, a relative path segment of the artifact [Staubly ¶0031-33 teaches a manifest file being a new manifest file considered aggregate manifest at a certain time and forwarding the manifest file to receive side, see also ¶0042, wherein ¶0031 manifest file contains 430, 440, 450, including path for locating file thus including a relative path segment, for files transferred in the predefined time period see claim 15].

Regarding claim 17, Staubly-Suess teaches:
The processor-readable storage medium of claim 15, wherein the unit manifest further includes, for each artifact in the second plurality of artifacts: a relative path segment of the payload [Staubly ¶0031-33 teaches a manifest file and forwarding the manifest file to receive side, see also ¶0042, wherein ¶0031 manifest file contains 430, 440, 450, including path for locating file thus including a relative path segment] and a file size of the payload [¶0031 manifest file includes “the size of the file (e.g., in bytes)”].

Regarding claim 20, Staubly-Suess teaches:
The processor-readable storage medium of claim 15, wherein obtaining the first plurality of artifacts is accomplished by polling a storage location to which each artifact of the first plurality of artifacts was independently transmitted via the communication channel [¶0038-39, files copied to DRAM, scan i.e. poll directory with the files to read  and allocates worker threads to copy the files and process these].

Claim 9-11, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staubly et al. (“Staubly”) (US 20200084264 A1) in view of Suess et al. (“Suess”) (US 20130057759 A1) and Chen et al. (“Chen”) (US 20140355625 A1).

Regarding claim 9, Staubly teaches:
A method, comprising: sending a first plurality of payloads via a communication channel having one-way connectivity [¶0026 files transferred over one-way link from send-side 130 to receive-side 150], and wherein the communication channel is network-based [¶0026-27 one-way link over network Figure 2 140]; 
transmitting, via the communication channel, independently of the first plurality of payloads, a unit manifest corresponding to each payload of the first plurality of payloads, wherein the unit manifest includes information associated with the first plurality of payloads [¶0031-33, send side sends manifest file with file information i.e. may “forward each validated manifest file to send application 134 (via a connection not shown in FIG. 2) for transmission across the one-way link 140”, ¶0039 receive side reads manifest file thus determined manifest file received], including, for each payload of the first plurality of payloads, information associated with the payload including a hash of the payload [¶0031-33, ¶0039 manifest file includes information which is compared to the hash of the files sent]; and sending an aggregate manifest associated with a predefined time period, wherein the aggregate manifest includes aggregate manifest information, and wherein the aggregate manifest information includes information from each payload transmitted via the communication channel during the predefined time period [¶0031 teaches that new manifest files may be downloaded by send-side and forwarded over one-way link to receive side, pertaining to file to be forwarded, detected at receive side ¶0039, considered to each be aggregate manifest, wherein predefined time period being time of publication of manifest and time for file transfer ¶0045 as the claim does not further define an aggregate manifest thus it may be an updated or new manifest].
Staubly teaches wherein each payload of the first plurality of payloads is in a container structure that includes a time stamp that is associated with the payload [¶0020-25, The encoding may be a multimedia container format that may compress the video and audio signals for transport across long distances, and “the container formats may include timestamps for synchronizing and ordering packets of data transmitted in the format”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a timestamp in a container format in which the files are transferred. Staubly teaches transferring multiple files over the one way connection and it would have been obvious to modify this transfer incorporating a container structure for the files with associated timestamps as in Suess who teaches this allows for ordering packets ¶0025.
Staubly teaches sending a separate manifest which may be an aggregate manifest but does not teach this is sent at periodic times although Staubly teaches sending new ones at certain times. However Chen teaches a network device which performs, at predetermined periodic times, sending an aggregate manifest associated with a predefined time period [¶0026, network gateway periodically sends manifest files listing locally cached segments i.e. content].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify sending manifests at periodic times. Staubly teaches sending manifest files, any of which may be considered aggregate files as this is not defined in the claim, and it would have been obvious to modify Staubly to specify periodic times for sending the manifest as in Chen who teaches periodic manifest transmission in order to indicate available segments that the electronic devices may obtain from the gateway at indicate bit rates. 

Regarding claim 10, Staubly-Suess-Chen teaches:
The method of claim 9, wherein the aggregate manifest information includes, for each payload sent via the communication channel during the predefined time period, a relative path segment of the payload [Staubly, ¶0031 each manifest incudes paths for the files i.e. payloads].

Regarding claim 11, Staubly-Suess-Chen teaches:
The method of claim 9, wherein the unit manifest further includes, for each payload in the second plurality of payloads: a relative path segment of the payload [Staubly ¶0031-33 teaches a manifest file and forwarding the manifest file to receive side, see also ¶0042, and wherein ¶0031 manifest file contains 430, 440, 450, including path for locating file thus including a relative path segment] and a file size of the payload  [¶0031 manifest file includes “the size of the file (e.g., in bytes)”].

Regarding claim 14, Staubly-Suess-Chen teaches:
The method of claim 9, wherein sending a first plurality of payloads is accomplished by independently transmitting, via the communication channel, each payload of the plurality of payloads to a storage location [¶0033, transfer of payloads to receive side which is received at storage locations on receive side see ¶0038-39, files received at temporary memory considered storage locations DRAM].

Claim 5, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staubly et al. (“Staubly”) (US 20200084264 A1) in view of Suess et al. (“Suess”) (US 20130057759 A1) and McLeod et al. (“McLeod”) (US 10313721 B1).

Regarding claim 5, Staubly-Suess teaches:
The apparatus of claim 1.
Staubly teaches a manifest for a time period but does not specify four hours however McLeod teaches manifest files may correspond to a period wherein the predefined time period is at least four hours in duration [Column 3 ll 49-67, manifest files may correspond to six hour periods see e.g. 12:00 AM to 6:00 AM for manifest file A, or manifest file B see further column 4 ll 1—35 six hour period].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Staubly such that the manifest file is sent for a period pertaining to over four hours. Staubly teaches an aggregate manifest file for files transfers but does not specify how long of a period the manifest file pertains, however it would have been obvious to specify the period is four hours as in McLeod teaches Column 2 ll 13-40 a manifest file for content to be received and this generally allows for the user to view content from a past period of time and these manifest files may pertain to three or six hour periods Column 3 ll 30-65.

Regarding claim 18, Staubly-Suess teaches:
The processor-readable storage medium of claim 15.
Staubly teaches a manifest for a time period but does not specify four hours however McLeod teaches manifest files may correspond to a period wherein the predefined time period is at least four hours in duration [Column 3 ll 49-67, manifest files may correspond to six hour periods see e.g. 12:00 AM to 6:00 AM for manifest file A, or manifest file B see further column 4 ll 1—35 six hour period].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Staubly such that the manifest file is sent for a period pertaining to over four hours. Staubly teaches an aggregate manifest file for files transfers but does not specify how long of a period the manifest file pertains, however it would have been obvious to specify the period is four hours as in McLeod teaches Column 2 ll 13-40 a manifest file for content to be received and this generally allows for the user to view content from a past period of time and these manifest files may pertain to three or six hour periods Column 3 ll 30-65.

Claim 6, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staubly et al. (“Staubly”) (US 20200084264 A1) in view of Suess et al. (“Suess”) (US 20130057759 A1) and Soto et al. (“Soto”) (US 20030182373 A1).

Regarding claim 6, Staubly-Suess teaches:
The apparatus of claim 1.
Staubly-Suess teaches a container but not a key however Soto teaches wherein the container structure further includes a unique key of the payload [Figure 4, container sent being File Block. Including a key identifying file transmission ¶0066-71].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Staubly such that the data structure sent comprises unique key as in Soto. Staubly in view of Suess teaches a container with encoded files but does not expressly teach a key however it would have been obvious to modify the container to include a unique key as in Soto who teaches this allows for matching requests and responses with received files ¶0048, ¶0086.

Regarding claim 19, Staubly-Suess teaches:
The processor-readable storage medium of claim 15, wherein the format is a container structure that includes the time stamp [Suess ¶0025-27 files sent in container structure with time stamps see rationale for combination claim 15].
Staubly-Suess teaches a container but not a key however Soto teaches wherein the container structure further includes a unique key of the artifact [Figure 4, container sent being File Block. Including a key identifying file transmission ¶0066-71].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Staubly such that the data structure sent comprises unique key as in Soto. Staubly in view of Suess teaches a container with encoded files but does not expressly teach a key however it would have been obvious to modify the container to include a unique key as in Soto who teaches this allows for matching requests and responses with received files ¶0048, ¶0086.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staubly et al. (“Staubly”) (US 20200084264 A1) in view of Suess et al. (“Suess”) (US 20130057759 A1) and Chen et al. (“Chen”) (US 20140355625 A1) and McLeod et al. (“McLeod”) (US 10313721 B1).

Regarding claim 12, Staubly-Suess-Chen teaches:
The method of claim 9.
Staubly teaches a manifest for a time period but does not specify four hours however McLeod teaches manifest files may correspond to a period wherein each of the predefined time periods is at least four hours in duration [Column 3 ll 49-67, manifest files may correspond to six hour periods see e.g. 12:00 AM to 6:00 AM for manifest file A, or manifest file B see further column 4 ll 1—35 six hour period].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Staubly such that the manifest file is sent for a period pertaining to over four hours. Staubly teaches an aggregate manifest file for files transfers but does not specify how long of a period the manifest file pertains, however it would have been obvious to specify the period is four hours as in McLeod teaches Column 2 ll 13-40 a manifest file for content to be received and this generally allows for the user to view content from a past period of time and these manifest files may pertain to three or six hour periods Column 3 ll 30-65.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staubly et al. (“Staubly”) (US 20200084264 A1) in view of Suess et al. (“Suess”) (US 20130057759 A1) and Chen et al. (“Chen”) (US 20140355625 A1) and Soto et al. (“Soto”) (US 20030182373 A1).

Regarding claim 13, Staubly-Suess-Chen teaches:
The method of claim 9.
Staubly-Suess teaches a container but not a key however Soto teaches wherein the container structure further includes a unique key of the payload [Figure 4, container sent being File Block. Including a key identifying file transmission ¶0066-71].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Staubly such that the data structure sent comprises unique key as in Soto. Staubly in view of Suess teaches a container with encoded files but does not expressly teach a key however it would have been obvious to modify the container to include a unique key as in Soto who teaches this allows for matching requests and responses with received files ¶0048, ¶0086.

Examiner’s Note
	Examiner recommends clarifying the differences between the unit manifest and the aggregate manifest by specifying e.g. “the aggregate manifest is a daily manifest that is sent at a precise predefined time every 24 hours, and the daily manifest includes an indication of each artifact that was sent from application A to application B over the last 24 hours” from the specification ¶0051, and wherein each unit manifest pertains to a time period shorter than the time period of the aggregate manifest, therefore it is clear that there are two manifest file types being transmitted that pertain to different times, wherein the aggregate manifest will include the payloads specified by the unit manifests. Currently, the claims are drafted such that he unit manifests and the aggregate manifests may be two separate manifest files that are sent at different times and pertain to a certain undefined time period, thus any two manifest files sent can be a unit and aggregate respectively. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322. The examiner can normally be reached Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/Primary Examiner, Art Unit 2478